Exhibit 10.1

CALIFORNIA PIZZA KITCHEN, INC.

SEVERANCE PLAN

(AND SUMMARY PLAN DESCRIPTION)

This Severance Plan (the “Plan”) sets forth the terms of severance benefits for
certain employees of California Pizza Kitchen, Inc. (the “Company”) in the event
of a termination of employment with the Company under the circumstances
described below. For purposes of this Plan, “Company” will include any
subsidiary of the Company (as defined below) and any successor to substantially
all of the business, shares or assets of the Company.

The Plan is an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). This Plan document is also
the summary plan description of the Plan. References in the Plan to “You” or
“Your” are references to an employee of the Company.

1. Eligibility and Participation. In order to be eligible for benefits under
this Plan, you must, immediately prior to your date of termination of
employment, be a regular full-time or part-time employee of the Company who is
not subject to disciplinary action or on a formal performance improvement plan.
You will continue to be considered an employee of the Company for purposes of
this Plan if you are on a Company-approved leave of absence immediately prior to
the date of your termination of employment and your regular full-time or regular
part-time status for purposes of determining your severance benefits under this
Plan will be determined based on your status immediately prior to the
commencement of such leave. This Plan applies to employees of the Company who
(i) hold a title of Vice President or above, (ii) are determined to be
participants in the Plan by the Board or the Compensation Committee and
(iii) have received written notification of such determination. You will not be
eligible for benefits under this Plan if you are a party to any individual
employment agreement or severance agreement, approved by the Board or the
Compensation Committee, in effect as of the date of your termination.

2. Severance Benefit. If you are an eligible employee under the Plan and you
have an Involuntary Termination (as defined below) within 12 months following a
Corporate Transaction (as defined below), subject to your compliance with
Sections 3 and 4 below, you will be eligible to receive the benefits set forth
below:

(a) Accrued Obligations. On the date your employment terminates, you will
receive a cash lump sum payment in an amount equal to (i) your fully earned but
unpaid base salary, through the date of termination, at the rate then in effect,
and (ii) your accrued but unused vacation through the date of termination.

(b) Severance Benefit. You will receive a cash lump sum payment in an amount
equal to twelve (12) months of your Base Salary (your “Severance Benefit”). Your
“Base Salary” will be the rate of your base salary from the Company as in effect
on the date of your termination of employment with the Company. For this
purpose, your base salary will not include any bonus, incentive compensation,
benefits or expense reimbursements or equity awards.



--------------------------------------------------------------------------------

(c) Continued Health Benefits. If you elect to receive COBRA benefits on a
timely basis, the Company shall pay you, in one lump sum cash payment, an amount
equal to six (6) times the monthly COBRA premium for the group medical, dental,
vision and prescription drug benefits coverage for you and your covered
dependents (the “Continued Health Benefit”) determined immediately prior to the
date of your termination of employment, provided that you will be solely
responsible for all matters relating to your coverage pursuant to COBRA,
including, without limitation, your election of such coverage and your timely
payment of premiums.

In no event will you receive benefits under this Plan in the event of a
termination of your employment as a result of your death or disability.

3. Release Prior to Payment of Benefits. Prior to the payment of any benefits
described in Section 2 above, and as a condition to such payment, you will be
required to execute a waiver and release of claims agreement in the form and
substance attached as Appendix C hereto (the “Release”) within twenty-one
(21) days (or forty-five (45) days if necessary to comply with applicable law)
after the date of your termination of employment.

You may revoke such Release within seven (7) calendar days after execution of
the Release. You must execute the Release within the applicable time period and
not revoke the Release in order to be entitled to benefits under this Plan. With
respect to each participant in the Plan, his or her “Release Effective Date”
will be the day upon which the seven (7)-day revocation period applicable to
such Release expires without a revocation of such Release by the participant.

Your Release Effective Date must be within 55 days following the date of your
termination of employment. If your Release Effective Date does not occur within
55 days of your termination of employment, you will not be entitled to benefits
under this Plan.

4. Restrictive Covenants.

(a) You acknowledge that you are subject to the provisions of all Company
policies regarding confidential information and ethics. You acknowledge that, in
connection with the execution of the Release you will also be required to sign a
confidentiality agreement in form and substance acceptable to the Company.

(b) If you breach or threaten to commit a breach of any of the provisions of
this Section 4, the Company shall have the right to cease all payments to you
under Section 2 above, in addition to any other rights and remedies available to
the Company under law or in equity.

5. Effectiveness of the Plan. This Plan shall become effective upon the
consummation of a Corporate Transaction and shall be of no force or effect prior
to a Corporate Transaction. In the event that a Corporate Transaction does not
occur on or prior to the first anniversary of the date on which this Plan is
adopted, the Plan shall thereupon automatically terminate and shall have no
force or effect. The Compensation Committee will have the power to amend or
terminate this Plan from time to time in is sole and absolute discretion,
provided,

 

2



--------------------------------------------------------------------------------

however, that after the consummation of a Corporate Transaction no such
termination or amendment shall impair your rights to benefits under the terms
and conditions of the Plan, as in effect prior to such termination or amendment,
without your written consent.

6. Claims Procedures.

(a) Normally, you do not need to present a formal claim to receive benefits
payable under this Plan.

(b) If any person (the “Claimant”) believes that benefits are being denied
improperly, that the Plan is not being operated properly, that fiduciaries of
the Plan have breached their duties, or that the Claimant’s legal rights are
being violated with respect to the Plan, the Claimant must file a formal claim,
in writing, with the Plan Administrator (as defined in Section 7(a) below). This
requirement applies to all claims that any Claimant has with respect to the
Plan, including claims against fiduciaries and former fiduciaries, except to the
extent the Plan Administrator determines, in its sole discretion, that it does
not have the power to grant all relief reasonably being sought by the Claimant.

(c) A formal claim must be filed within 90 days after the date the Claimant
first knew or should have known of the facts on which the claim is based, unless
the Plan Administrator in writing consents otherwise. The Plan Administrator
will provide a Claimant, on request, with a copy of the claims procedures
established under subsection (d).

(d) The Plan Administrator has adopted procedures for considering claims (which
are set forth in Appendix A), which it may amend from time to time, as it sees
fit. These procedures will comply with all applicable legal requirements. These
procedures may provide that final and binding arbitration will be the ultimate
means of contesting a denied claim (even if the Plan Administrator or its
delegates have failed to follow the prescribed procedures with respect to the
claim). The right to receive benefits under this Plan is contingent on a
Claimant using the prescribed claims procedures to resolve any claim.

7. Plan Administration.

(a) The Plan will be administered by the Compensation Committee and/or its
delegate which will be one or more senior officers of the Company (the “Plan
Administrator”). The Plan Administrator is responsible for the general
administration and management of the Plan and will have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
discretion to interpret and apply the Plan and to determine all questions
relating to eligibility for benefits. The Plan will be interpreted in accordance
with its terms and their intended meanings. All actions taken and all
determinations made in good faith by the Plan Administrator or by Plan
fiduciaries will be final and binding on all persons claiming any interest in or
under the Plan.

(b) If, due to errors in drafting, any Plan provision does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Plan Administrator in its sole
discretion, the provision will be considered ambiguous and will be interpreted
by the Plan Administrator and all Plan fiduciaries in a fashion consistent with
its intent, as determined in the sole discretion of the Plan Administrator. The
Plan Administrator will amend the Plan retroactively to cure any such ambiguity.

 

3



--------------------------------------------------------------------------------

(c) No Plan fiduciary will have the authority to answer questions about any
pending or final business decision of the Company or any affiliate that has not
been officially announced, to make disclosures about such matters, or even to
discuss them, and no person will rely on any unauthorized, unofficial
disclosure. Thus, before a decision is officially announced, no fiduciary is
authorized to tell any person, for example, that he or she will or will not be
laid off or that the Company will or will not offer exit incentives in the
future. Nothing in this subsection will preclude any fiduciary from fully
participating in the consideration, making, or official announcement of any
business decision.

(d) This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

8. Superseding Plan. This Plan (a) will be the only plan with respect to which
benefits may be provided to you as a result of your discharge by the Company
without Cause and (b) will supersede any other plan previously adopted by the
Company with respect to severance benefits payable to you. Any of your rights
hereunder will be in addition to any rights you may otherwise have under benefit
plans or agreements of the Company (other than severance plans or agreements) to
which you are a party or in which you are a participant, including, but not
limited to, any Company-sponsored employee benefit plans and equity incentive
award plans and any awards made thereunder.

9. Integration with Other Payments. The Severance Benefit and the Continued
Health Benefit under the Plan are not intended to duplicate any other benefits
such as workers’ compensation wage replacement benefits, disability benefits,
pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans, severance programs, employment contracts, or applicable laws, such as the
WARN Act. Should such other benefits be payable, your benefits under this Plan
will be reduced accordingly or, alternatively, benefits previously paid under
this Plan will be treated as having been paid to satisfy such other benefit
obligations. In either case, the Plan Administrator, in its reasonable
discretion, will determine how to apply this provision and may override other
provisions in this Plan in doing so.

10. Limitation on Employee Rights. This Plan will not give any employee the
right to be retained in the service of the Company, nor will it interfere with
or restrict the right of the Company to discharge or otherwise terminate the
employee.

11. No Third-Party Beneficiaries. This Plan will not give any rights or remedies
to any person other than eligible employees and the Company.

12. Successors. This Plan shall be binding upon and inure to the benefit of the
successors of the Company. All of your rights hereunder shall inure to the
benefit of, and be enforceable by, your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

4



--------------------------------------------------------------------------------

13. Governing Law and Venue. This Plan is a welfare plan subject to ERISA and it
will be interpreted, administered, and enforced in accordance with that law. To
the extent that state law is applicable, the statutes and common law of the
State of California, excluding any that mandate the use of another
jurisdiction’s laws, will apply. Any suit brought hereon shall be brought in the
federal courts sitting in the Central District of California, and you hereby
waive any claim or defense that such forum is not convenient or proper.

14. Miscellaneous. Where the context so indicates, the singular will include the
plural and vice versa. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan. Unless
the context clearly indicates to the contrary, a reference to a statute or
document will be construed as referring to any subsequently enacted, adopted, or
executed counterpart.

15. Notice. For purposes of this Plan, notices and all other communications
provided for in this Plan will be in writing and will be deemed to have been
duly given when delivered or mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the Company at its
primary office location and to an employee at such employee’s last known address
as listed on the Company’s records, provided that all notices to the Company
will be directed to the attention of its Secretary, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address will be effective only upon receipt.

16. Withholding. The Company will be entitled to withhold from any payments or
deemed payments to you hereunder any amount of withholding required by law.

17. Additional Information. As a participant in the Plan, you are entitled to
certain rights and protections under ERISA, as described in Appendix B.

18. Section 409A of the Code.

(a) Notwithstanding anything herein to the contrary, to the extent any payments
to you pursuant to Section 2 above are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (a) no amount shall be
payable pursuant to such section unless your termination of employment
constitutes a “separation from service” with the Company (as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto) (a “Separation from Service”), and (b) if you, at the time of your
Separation from Service, are determined by the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code and the Company
determines that delayed commencement of any portion of the termination benefits
payable to you pursuant to this Plan is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code (any such delayed
commencement, a “Payment Delay”), then such portion of your termination benefits
described in Section 2 shall not be provided to you prior to the earlier of
(i) the expiration of the six-month period measured from the date of your
Separation from Service, (ii) the date of your death or (iii) such earlier date
as is permitted under Section 409A. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a
Payment Delay shall be paid in a lump sum to you within thirty (30) days
following such expiration, and any remaining payments due under this Plan shall
be paid as otherwise

 

5



--------------------------------------------------------------------------------

provided herein. The determination of whether you are a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of your
Separation from Service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

(b) Notwithstanding Section 17(a), to the maximum extent permitted by applicable
law, amounts payable to you pursuant to Section 2 shall be made in reliance upon
Treasury Regulation Section 1.409A-1(b)(9) (with respect to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals).

(c) To the extent the payments and benefits under this Plan are subject to
Section 409A of the Code, this Plan shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A(a)(2),
(3) and (4) of the Code and the Treasury Regulations thereunder (and any
applicable transition relief under Section 409A of the Code).

19. Funding. No provision of this Plan shall require the Company, for purposes
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company
of its successors.

20. Definitions. For purposes of this Plan, the following terms will have the
following meanings:

(a) “Board” means the board of directors of California Pizza Kitchen, Inc.

(b) “Cause” means mean any of the following: (i) your material failure or
neglect to perform your duties or responsibilities to the Company; (ii) any act
of fraud, embezzlement, theft, misappropriation, or dishonesty by you relating
to the Company or its business or assets; (iii) your commission of a felony or
other crime involving moral turpitude; (iv) your gross negligence or intentional
misconduct in the conduct of your duties and responsibilities or services, as
applicable, with the Company or which adversely affects the image, reputation or
business of the Company; or (v) your material of any written agreement between
you and the Company.

(c) “Corporate Transaction” means any of the following transactions to which the
Company is a party:

(i) A transaction or series of transactions whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the

 

6



--------------------------------------------------------------------------------

meaning of Rule 13d-3 under the Exchange Act (as defined below)) of securities
of the Company possessing more than 50% of the total combined voting power of
the Company’s voting securities outstanding immediately after such acquisition;
or

(ii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions, or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, that no person or group shall be treated for purposes of this
paragraph (b)(ii) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

(d) “Compensation Committee” means the compensation committee of the Board.

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(f) “Good Reason” means the occurrence of any one or more of the following
events without your written consent:

(i) a reduction by more than 10% in your base salary as in effect immediately
prior to the Corporate Transaction;

(ii) a material diminution in your duties, authority or responsibilities; or

(iii) a change in the geographic location at which you must perform services to
a location that is greater than twenty-five (25) miles from your location
immediately prior to the Corporate Transaction.

 

7



--------------------------------------------------------------------------------

You must provide written notice to the Company of the occurrence of any such
event without your written consent within ninety (90) days of the occurrence of
such event. The Company or any successor or affiliate shall have a period of
thirty (30) days to cure such event or condition after receipt of written notice
of such event from you. Any voluntary termination of your employment for “Good
Reason” following such thirty (30) day cure period must occur no later than the
date that is six (6) months following the initial occurrence of one of the
foregoing events or conditions without your written consent.

(g) “Involuntary Termination” means the termination of your employment by the
Company without Cause or your voluntary resignation for Good Reason.

(h) “Successor Entity” means any entity that acquires or otherwise succeeds to
all or substantially all of the business or assets of the Company following a
Corporate Transaction.

* * * * *

 

8



--------------------------------------------------------------------------------

Executed at Los Angeles, California, effective as of             , 2010.

 

CALIFORNIA PIZZA KITCHEN, INC. By:  

 

Name:  

 

Title:  

 

 

9



--------------------------------------------------------------------------------

APPENDIX A

DETAILED CLAIMS PROCEDURES

1. Claims Procedure.

(a) Initial Claims. All claims will be presented to the Plan Administrator in
writing. Within 90 days after receiving a claim, a claims official appointed by
the Plan Administrator will consider the claim and issue his or her
determination thereon in writing. The claims official may extend the
determination period for up to an additional 90 days by giving the Claimant
written notice. The initial claim determination period can be extended further
with the consent of the Claimant. Any claims that the Claimant does not pursue
in good faith through the initial claims stage will be treated as having been
irrevocably waived.

(b) Claims Decisions. If the claim is granted, the benefits or relief the
Claimant seeks will be provided. If the claim is wholly or partially denied, the
claims official will, within 90 days (or a longer period, as described above),
provide the Claimant with written notice of the denial, setting forth, in a
manner calculated to be understood by the Claimant: (i) the specific reason or
reasons for the denial; (ii) specific references to the provisions on which the
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, together with an explanation of
why the material or information is necessary; and (iv) appropriate information
as to the steps to be taken if the Claimant wishes to submit his or her claim
for review, including the time limits applicable to such procedures, and a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision upon review. If the Claimant can
establish that the claims official has failed to respond to the claim in a
timely manner, the Claimant may treat the claim as having been denied by the
claims official.

(c) Appeals of Denied Claims. Each Claimant will have the opportunity to appeal
the claims official’s denial of a claim in writing to an appeals official
appointed by the Plan Administrator (which may be a person, committee, or other
entity). A Claimant must appeal a denied claim within 60 days after receipt of
written notice of denial of the claim, or within 60 days after it was due if the
Claimant did not receive it by its due date. The Claimant (or his or her duly
authorized representative) may review pertinent documents in connection with the
appeals proceeding and may present issues, comments and documents in writing
relating to the claim. The review will take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit claim determination. Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, will be treated as having been
irrevocably waived.

(d) Appeals Decisions. The decision by the appeals official will be made not
later than 60 days after the written appeal is received by the Plan
Administrator, unless special circumstances require an extension of time, in
which case a decision will be rendered as soon as possible, but not later than
120 days after the appeal was filed, unless the Claimant agrees to a further
extension of time. The appeal decision will be in writing, will be set forth in
a manner

 

10



--------------------------------------------------------------------------------

calculated to be understood by the Claimant, and will include specific reasons
for the decision, specific references to the provisions on which the decision is
based, if applicable, a statement that the Claimant is entitled to receive upon
request and free of charge reasonable access to and copies of all documents,
records and other information relevant to the Claimant’s claim for benefits, as
well as a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA. If a Claimant does not receive the appeal decision by
the date it is due, the Claimant may deem his or her appeal to have been denied.

(e) Procedures. The Plan Administrator will adopt procedures by which initial
claims will be considered and appeals will be resolved; different procedures may
be established for different claims. All procedures will be designed to afford a
Claimant full and fair consideration of his or her claim.

 

11



--------------------------------------------------------------------------------

APPENDIX B

ADDITIONAL INFORMATION

RIGHTS UNDER ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:

Receive Information About Your Plan and Benefits

1. Examine, without charge, at the Plan Administrator’s office and at certain
Company offices, all Plan documents including collective bargaining agreements,
if any, and copies of all documents filed by the Plan with the U.S. Department
of Labor, and available at the Public Disclosure Room of the Employee Benefits
Security Administration, such as annual reports and Plan descriptions.

2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including collective bargaining agreements
and copies of the latest annual report (Form 5500 Series), if any, and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.

3. Obtain upon written request to the Plan Administrator information as to
whether a particular employer or employer organization is a sponsor of the Plan
and the address of any employer or employer organization that is a plan sponsor.
Your beneficiaries also have a right to obtain this information upon written
request to the Plan Administrator.

4. Receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each participant with a copy of any
summary annual report.

5. Receive a written explanation of why a claim for benefits has been denied, in
whole or in part, and a review and reconsideration of the claim.

6. Continue health care coverage for yourself, spouse or dependent if there is a
loss of coverage as a result of a qualifying event. You or your dependents may
have to pay for such coverage. Review this Plan and summary plan description on
the rules governing your COBRA continuation coverage rights.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your right under ERISA. However,
this rule neither guarantees continued employment, nor affects the Company’s
right to terminate your employment for other reasons.



--------------------------------------------------------------------------------

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within thirty (30) days, you may file suit
in a Federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. In addition, if you disagree with the Plan’s decision or lack thereof
concerning the qualified status of a domestic relations order or a medical child
support order, you may file suit in Federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you should have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquires,
Employee Benefits Security Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

2



--------------------------------------------------------------------------------

APPENDIX C

GENERAL RELEASE AND WAIVER

FORM OF RELEASE

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of California Pizza Kitchen, Inc., a Delaware
corporation (the “Company”), and each of the Company’s partners, associates,
affiliates, subsidiaries, predecessors, successors, heirs, assigns, agents,
directors, officers, employees, representatives, and all persons acting by,
through, or under them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent, which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever arising from the beginning of time to the date hereof (hereinafter
called “Claims”).

The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof; any claim for wages, salary, commissions, bonuses, incentive payments,
profit-sharing payments, expense reimbursements, leave, vacation, severance pay
or other benefits; any claim for benefits under any stock option, restricted
stock or other equity-based incentive plan of the Releasees, or any of them (or
any related agreement to which any Releasee is a party); any alleged breach of
any express or implied contract of employment; any alleged torts or other
alleged legal restrictions on the Releasee’s right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Equal Pay Act,
the Family Medical Leave Act, the Americans With Disabilities Act, the Employee
Retirement Income Security Act, the National Labor Relations Act, the California
Labor Code, the California Family Rights Act and the California Fair Employment
and Housing Act, each as amended. Notwithstanding the foregoing, this Release
shall not operate to release any rights or claims (and such rights or claims
shall not be included in the definition of “Claims”) of the undersigned (i) with
respect to payments or benefits to which the undersigned may be entitled under
Section 2 of the California Pizza Kitchen, Inc. Severance Plan, or (ii) to
accrued or vested benefits the undersigned may have, if any, under any
applicable plan, policy, program, arrangement or agreement of any of the
Releasees, including, without limitation, pursuant to any equity or long-term
incentive plans, programs or agreements.

THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



--------------------------------------------------------------------------------

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(1) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;

(2) HE HAS FORTY-FIVE (45) DAYS FROM HIS SEPARATION FROM SERVICE (AS DEFINED IN
THE EMPLOYMENT AGREEMENT) TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(3) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE IT, AND THIS
RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the undersigned may have
against the Releasees, or any of them, and the undersigned agrees to indemnify
and hold the Releasees, and each of them, harmless from any liability, Claims,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as the result of any such assignment or transfer or any rights
or Claims under any such assignment or transfer. It is the intention of the
parties that this indemnity does not require payment as a condition precedent to
recovery by the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the undersigned hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against the Releasees, or any of them, any of the
Claims released hereunder, then the undersigned shall pay to the Releasees, and
each of them, in addition to any other damages caused to the Releasees thereby,
all attorneys’ fees incurred by the Releasees in defending or otherwise
responding to said suit or Claim. Nothing herein shall prevent the undersigned
from raising or asserting any defense in any suit, claim, proceeding or
investigation brought by any of the Releasees, and by raising or asserting any
such defense, the undersigned shall not become obligated to pay attorneys’ fees
under this paragraph.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

2



--------------------------------------------------------------------------------

The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Agreement, and the undersigned agrees
that this Agreement shall be and remain in effect in all respects as a complete
and final release of the matters released, notwithstanding any different or
additional facts.

IN WITNESS WHEREOF, the undersigned has executed this Release this     day of
            , 20    .

 

 

[NAME]

 

3



--------------------------------------------------------------------------------

ADMINISTRATIVE INFORMATION

 

Name of Plan:    California Pizza, Inc. Severance Plan Plan Administrator:   
[            ] Type of Administration:    Self-Administered Type of Plan:   
Severance Pay Employee Welfare Benefit Plan Employer Identification Number:   
[            ] Direct Questions Regarding the Plan to:    [            ] Agent
for Service of Legal Process:   

[            ]

 

Service of Legal Process may also be made upon the Plan Administrator

Plan Year:    Calendar Year Plan Number:    [            ]